Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In independent claim 1, last line, “a high conductivity layer” should recite “a higher conductivity layer” (because as in Specification p.3, lines 19-25, this is merely referring to the high crush strength proppant forming a layer with higher conductivity than the low crush strength proppant layer, not having some specific degree of conductivity).  Claims 2-10 are objected to by dependency.
In claim 6, “low-quality sand” is understood to merely refer to sand that has a low crush strength.  Accordingly, claim 6 may simply recite “wherein the low crush strength proppant is selected from the group consisting of  sand [etc.].”
In independent claim 11, lines 14-15, “a high conductivity layer” should recite “a higher conductivity layer” (because as in Specification p.3, lines 19-25, this is merely referring to the high crush strength proppant forming a layer with higher conductivity than the low crush strength proppant layer, not having some specific degree of conductivity).  Claims 12-20 are objected to by dependency.
Claim 15 should further recite “or after the
In claim 17, “low-quality sand” is understood to merely refer to sand that has a low crush strength.  Accordingly, claim 6 may simply recite “wherein the low crush strength proppant is selected from the group consisting of  sand [etc.].”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being Enabling for:
“allowing the first amount of high crush strength proppant, the first amount of low crush strength proppant, and the second amount of high crush strength proppant to settle in the fracture; … wherein the first amount of high crush strength proppant settles adjacent to the wellbore and near-wellbore region; wherein at least a portion of the second amount of high crush strength proppant settles adjacent to and on top of the first amount of low crush strength proppant to form low viscosity fracturing fluids such as slickwater fluids,
does not reasonably provide Enablement for:
“allowing the first amount of high crush strength proppant, the first amount of low crush strength proppant, and the second amount of high crush strength proppant to settle in the fracture; … wherein the first amount of high crush strength proppant settles adjacent to the wellbore and near-wellbore region; wherein at least a portion of the second amount of high crush strength proppant settles adjacent to and on top of the first amount of low crush strength proppant to form a high conductivity layer in the fracture” wherein any/every means of accomplishing this is employed.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  
Independent claims 1 recites “allowing the first amount of high crush strength proppant, the first amount of low crush strength proppant, and the second amount of high crush strength proppant to settle in the fracture” and “wherein the first amount of high crush strength proppant settles adjacent to the wellbore and near-wellbore region” and with independent claim 11 further recites “wherein at least a portion of the second amount of high crush strength proppant settles adjacent to and on top of the first amount of low crush strength proppant to form a high conductivity layer in the fracture.”
The Office observes that, typically, proppant will instead travel to the end of the fracture and form vertical pillars rather than horizontal layers, but Applicant does not actually provide much detail about how to allow the proppant to settle layers extending from adjacent to the wellbore.  Rather, the only statement Applicant makes regarding this is “An additional advantage is that the methods and systems also utilize a large amount of relatively lower density, low crush strength proppant (hereafter "LSP"), and utilize its susceptibility to settling in operations utilizing low viscosity fracturing fluids (e.g., slickwater fluids) in order to provide high conductivity layers of HSP throughout the fracture length” (p.3, lines 30-34).  That is, 
First, by claiming the end result without limitation as to how to produce the result, Applicant is placing the burden upon the public to ascertain all other ways of producing this end result.  Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (D) level of ordinary skill; (F) direction provided; (G) working examples; and (H) quantity of experimentation required.
That is, five factors do not support Enablement, four of which relates directly to the current claim scope (A/F/G/H).  
Therefore, there exists a Scope of Enablement deficiency for the current claims.  Claims 2-10 and 12-20 are rejected by dependency, also failing to limit the method to the disclosed means of forming higher conductivity layers extending from adjacent to the wellbore.
Second, claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “wherein the first fracturing fluid is a slickwater fluid” and “wherein the third fracturing fluid is a slickwater fluid.”  These are the only disclosed means to produce the claimed results.  Without these essential elements, it is unclear what other mean(s) are included or not within the claim scope.
For examination purposes, claims will be read as though independent claims 1 and 11 each require “wherein the first fracturing fluid is a slickwater fluid” and “wherein the third fracturing fluid is a slickwater fluid.”

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 each recite “a first amount of high crush strength proppant” and “a second amount of high crush strength proppant.”
The Office recognizes that, in the Specification, Applicant defines “As used herein, "HSP" is a high crush strength proppant having a crush strength equal to or exceeding 4000 psi” and “As used herein, "LSP" is a low crush strength proppant having a crush strength less than 4000 psi” (p.3, lines 29-35).
However, the multiple occurrences of “high crush strength proppant” do not have articles, and thus it is unclear if “a second amount of high crush strength proppant” is referring to a second amount of the same high crush strength proppant as in the first fracturing fluid or if this is broadly referring to a second amount of any high crush strength proppant.  For example, it is unclear if a single supply of high crush strength proppant is used for both the first fracturing fluid and the third fracturing fluid, or if different supplies of high crush strength proppants are used for each.
Accordingly, the claim scope is rendered Indefinite.  Claims 2-10 and 12-20 are rejected by dependency, also failing to clarify the relation between the high crush strength proppant in the first fracturing fluid and the third fracturing fluid.
The Office recognizes that, in the Specification, Applicant discloses an Example wherein “The third fracturing fluid comprised the same HSP as the first fracturing fluid” (p.21, lines 34-35).  Accordingly, it appears this is referring to a second amount of the same high crush strength proppant.  Nevertheless, Applicant should clarify in the response which interpretation is required.
For examination purposes, claims will be read as though independent claims 1 and 20 each provide wherein the third fracturing fluid HSP is the same as the first fracturing fluid HSP, e.g.:
“1. A method of propping a fracture, the method comprising: 
introducing a first fracturing fluid into the fracture; wherein the first fracturing fluid comprises a first amount of a high crush strength proppant and a first aqueous base fluid; wherein the high crush strength proppant has a crush strength equal to or exceeding 4000 psi, and wherein the first fracturing fluid is a slickwater fluid; 
introducing a second fracturing fluid into the fracture; wherein the second fracturing fluid comprises a first amount of a low crush strength proppant and a second aqueous base fluid; wherein the low crush strength proppant has a crush strength less than 4000 psi; 
introducing a third fracturing fluid into the fracture; wherein the third fracturing fluid comprises a second amount of the high crush strength proppant and a third aqueous base fluid, and wherein the third fracturing fluid is a slickwater fluid; 
allowing the first amount of the high crush strength proppant, the first amount of the low crush strength proppant, and the second amount of the high crush strength proppant to settle in the fracture; wherein the first amount of the high crush strength proppant, the first amount of the low crush strength proppant, and the second amount of the high crush strength proppant form a proppant pack in the fracture; wherein the first amount of the high crush strength proppant settles adjacent to the wellbore and near-wellbore region; wherein at least a portion of the second amount of the high crush strength proppant settles adjacent to and on top of the first amount of the low crush strength proppant to form a higher conductivity layer in the fracture.”

“11. A system for propping a fracture, the system comprising: 
a first fracturing fluid comprising a first amount of a high crush strength proppant and a first aqueous base fluid; wherein the high crush strength proppant has a crush strength equal to or exceeding 4000 psi, and wherein the first fracturing fluid is a slickwater fluid; 
a second fracturing fluid comprising a first amount of a low crush strength proppant and a second aqueous base fluid; wherein the low crush strength proppant has a crush strength less than 4000 psi; 
a third fracturing fluid comprising a second amount of the high crush strength proppant and a third aqueous base fluid, and wherein the third fracturing fluid is a slickwater fluid; 
a proppant pack disposed in the fracture; wherein the proppant pack is formed from the first amount of the high crush strength proppant, the first amount of the low crush strength proppant, and the second amount of the high crush strength proppant form the proppant pack in the fracture; wherein at least a portion of the second amount of the high crush strength proppant settles adjacent to and on top of the first amount of the low crush strength proppant to form a higher conductivity layer in the fracture; 
mixing equipment capable of mixing the first fracturing fluid, the second fracturing fluid, and the third fracturing fluid; and 
pumping equipment capable of introducing the first fracturing fluid, the second fracturing fluid, and the third fracturing fluid into the fracture.”
If Applicant instead wishes for the second amount of high crush proppant in the third fracturing fluid to not necessarily refer to the same HSP as the first fracturing fluid, then Applicant should instead Amend to recite “introducing a third fracturing fluid into the fracture; wherein the third fracturing fluid comprises a second amount of a second high crush strength proppant and a third aqueous base fluid.”  

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 each recite “a/the fourth fracturing fluid comprises a second amount of low crush strength proppant and a fourth aqueous base fluid” and “a/the fifth fracturing fluid comprises a third amount of high crush strength proppant and a fifth aqueous base fluid.”
As with claims 1 and 11 above, it is unclear if “a second amount of low crush strength proppant” is referring to a second amount of the same low crush strength proppant as in the second fracturing fluid or if this is broadly referring to a second amount of a different low crush strength proppant.  Similarly, it is unclear if “a third amount of high crush strength proppant” is referring to a third amount of the same high crush strength proppant as in the first fracturing fluid or if this is broadly referring to a third amount of a different high crush strength proppant.
Accordingly, the claim scope is rendered Indefinite.  
As with claims 1 and 11 above, it appears this is referring to a second amount of the same low crush strength proppant and a third amount of the same high crush strength proppant.  Nevertheless, Applicant should clarify in the response which interpretation is required.

“2. The method of claim 1, further comprising: 
introducing a fourth fracturing fluid into the fracture; wherein the fourth fracturing fluid comprises a second amount of the low crush strength proppant and a fourth aqueous base fluid; and 
introducing a fifth fracturing fluid into the fracture; wherein the fifth fracturing fluid comprises a third amount of the high crush strength proppant and a fifth aqueous base fluid.”

“12. The system of claim 11, further comprising: 
a fourth fracturing fluid comprising a second amount of the low crush strength proppant and a fourth aqueous base fluid; and 
a fifth fracturing fluid comprising a third amount of the high crush strength proppant and a fifth aqueous base fluid.”
The same comments as in claims 1 and 11 apply in the case Applicant did not intend for the fourth fracturing fluid LSP and the fifth fracturing fluid HSP to be the same as in the second fracturing fluid and first fracturing fluid, respectively.

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 each recite “wherein the high crush strength proppant is selected from the group consisting of high-quality sand; particulate garnet; metal particulates; ceramic proppants; aluminum oxide; bauxite; bauxitic clay; kaolin; alumino-silicates; iron oxide, and other ores or minerals; cement; cement composites; ceramics; polymer composites containing particulate materials, such as nanoparticles; porous ceramics; porous organic materials; porous metals; composites thereof; and any combination thereof.”

Similarly, the phrase “iron oxide, and other ores or minerals” would be improved by simply referring to iron oxide, ores, and minerals.
Finally, the term “high-quality” is understood to merely refer to sand that has a high crush strength.  Accordingly, this may simply recite “sand.”
For examination purposes, claims 5 and 16 will be read as though instead reciting “wherein the high crush strength proppant is selected from the group consisting of  sand; particulate garnet; metal particulates; ceramic proppants; aluminum oxide; bauxite; bauxitic clay; kaolin; alumino-silicates; iron oxide; ores; [[or]] minerals; cement; cement composites; ceramics; polymer composites containing particulate materials; polymer composites containing nanoparticles; porous ceramics; porous organic materials; porous metals; composites thereof; and any combination thereof.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 5-7, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as obvious over McDaniel (2015/0315892) in view of Reddy (2017/0190959), as evidenced by Smith (2006/0177661).
Regarding independent claim 1, McDaniel discloses A method of propping a fracture (abstract “a propped, fractured, subterranean field with (a) a first proppant and (b) a second proppant that exhibits a relatively higher average crush strength” and Fig. 2), the method comprising: 
introducing a first fracturing fluid into the fracture ([0027] “pumping sequences of … resin-coated sand (second proppant 2)”); wherein the first fracturing fluid comprises a first amount of a high crush strength proppant ([0041] “The second proppant should be a proppant having a relatively higher average crush strength than the first proppant”) and a first aqueous base fluid ([0027] “in water, slick water frac fluid, or other frac fluid”); wherein the high crush strength proppant has a crush strength “relatively higher … than the first proppant” ([0041]), and wherein the first fracturing fluid is a slickwater fluid ([0027] “slick water frac fluid”); 
introducing a second fracturing fluid into the fracture ([0027] “pumping sequences of uncoated sand (first proppant 1)”); wherein the second fracturing fluid comprises a first amount of a low crush strength proppant ([0039] “The first proppant”) and a second aqueous base fluid ([0027] “in water, slick water frac fluid, or other frac fluid”); wherein the low crush strength proppant has a crush strength less than the second proppant 2 ([0041]); 
introducing a third fracturing fluid into the fracture ([0027] “pumping sequences of … resin-coated sand (second proppant 2)”; e.g. [0024] “This cycle of first-then-second-proppant injections is repeated a plurality of times” as in Fig. 2); wherein the third fracturing fluid comprises a second amount of the high crush strength proppant ([0041] “The second proppant should be a proppant having a relatively higher average crush strength than the first proppant”) and a third aqueous base fluid ([0027] “in water, slick water frac fluid, or other frac fluid”), and wherein the third fracturing fluid is a slickwater fluid ([0027] “slick water frac fluid”); 
allowing the first amount of the high crush strength proppant, the first amount of the low crush strength proppant, and the second amount of the high crush strength proppant to settle in the fracture ([0027] “allow at least a portion of the proppant to settle during transport”); wherein the first amount of the high crush strength proppant, the first amount of the low crush strength proppant, and the second amount of the high crush strength proppant form a proppant pack in the fracture ([0027] “building a proppant “bed””); wherein the first amount of the high crush strength proppant settles adjacent to the wellbore and near-wellbore region (by virtue of [0027] “allow at least a portion of the proppant to settle during transport” e.g. near the wellbore); wherein at least a portion of the second amount of the high crush strength proppant settles adjacent to and on top of the first amount of the low crush strength proppant to form a higher conductivity layer in the fracture ([0027] “When the resin-coated sand (the second proppant) is subsequently introduced, horizontal layers of the second proppant are formed within the fractured subterranean strata and distant from the wellbore that are vertically on top of the uncoated sand below” and [0028] “The formation of horizontal layers containing the relatively stronger proppant permit the formation of higher conductivity, horizontal channels within the field”).
Regarding the crush strength ranges, McDaniel provides an example that simulates a 10,000 psi design target ([0055] and Table 1).
However, McDaniel fails to disclose a 4000 psi design target.
Nevertheless, adjusting the proppant crush strength design target is well-known.  For example, Reddy teaches a similar method of “Forming a variable strength proppant pack may involve introducing a fluid having a composition into a subterranean formation having a fracture network therein, wherein the fluid composition changes between a plurality of compositions that comprise: a first proppant-laden fluid comprising first proppant particles, and a second proppant-laden fluid comprising second proppant particles having a crush strength greater than a crush strength of the first proppant particles” (abstract) which are repeated in sequence ([0029] and Table 1), wherein “In some embodiments, the first proppant particles may have a crush strength of less than about 10,000 psi, and the second proppant particles may have a crush strength of about 10,000 psi or greater. In some embodiments, the first proppant particles may have a crush strength less than about 6,000 psi, and the second proppant particles may have a crush strength of about 6,000 psi or greater” ([0019]). 

“introducing a first fracturing fluid into the fracture; wherein the first fracturing fluid comprises a first amount of a high crush strength proppant and a first aqueous base fluid; wherein the high crush strength proppant has a crush strength equal to or exceeding 4000 psi, and wherein the first fracturing fluid is a slickwater fluid; 
introducing a second fracturing fluid into the fracture; wherein the second fracturing fluid comprises a first amount of a low crush strength proppant and a second aqueous base fluid; wherein the low crush strength proppant has a crush strength less than 4000 psi;”).
Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
For example, the reference to Smith provides further evidence that such proppant crush strength design targets are known, stating “The proppant can have any of the crush strengths mentioned above, such as 3000 psi or greater, 5000 psi to 10,000 psi, 10,000 psi to 15,000 psi, as well as crush strengths above and below these ranges” ([0106]).  For example, a 5000 psi proppant and a 3000 psi proppant would meet McDaniel’s requirements.
Regarding independent claim 11, McDaniel discloses A system for propping a fracture (abstract “a propped, fractured, subterranean field with (a) a first proppant and (b) a second proppant that exhibits a relatively higher average crush strength” and Fig. 2), the system comprising: 
a first fracturing fluid ([0027] “sequences”) comprising a first amount of a high crush strength proppant ([0041] “The second proppant should be a proppant having a relatively higher average crush strength than the first proppant”) and a first aqueous base fluid ([0027] “in water, slick ; wherein the high crush strength proppant has a crush strength “relatively higher … than the first proppant” ([0041]), and wherein the first fracturing fluid is a slickwater fluid ([0027] “slick water frac fluid”); 
a second fracturing fluid ([0027] “sequences”) comprising a first amount of a low crush strength proppant ([0039] “The first proppant”) and a second aqueous base fluid ([0027] “in water, slick water frac fluid, or other frac fluid”); wherein the low crush strength proppant has a crush strength less than the second proppant 2 ([0041]); 
a third fracturing fluid ([0027] “sequences”; e.g. [0024] “This cycle of first-then-second-proppant injections is repeated a plurality of times” as in Fig. 2) comprising a second amount of the high crush strength proppant ([0041] “The second proppant should be a proppant having a relatively higher average crush strength than the first proppant”) and a third aqueous base fluid ([0027] “in water, slick water frac fluid, or other frac fluid”), and wherein the third fracturing fluid is a slickwater fluid ([0027] “slick water frac fluid”); 
a proppant pack disposed in the fracture ([0027] “building a proppant “bed””); wherein the proppant pack is formed from the first amount of the high crush strength proppant, the first amount of the low crush strength proppant, and the second amount of the high crush strength proppant form the proppant pack in the fracture ([0027] “allow at least a portion of the proppant to settle during transport”); wherein at least a portion of the second amount of the high crush strength proppant settles adjacent to and on top of the first amount of the low crush strength proppant to form a higher conductivity layer in the fracture ([0027] “When the resin-coated sand (the second proppant) is subsequently introduced, horizontal layers of the second proppant are formed within the fractured subterranean strata and distant from the wellbore that are vertically on top of the uncoated sand below” and [0028] “The formation of horizontal layers containing the relatively stronger proppant permit the formation of higher conductivity, horizontal channels within the field”); 
mixing equipment capable of mixing the first fracturing fluid, the second fracturing fluid, and the third fracturing fluid (e.g., [0027] “uncoated sand (first proppant 1) and resin-coated sand (second proppant 2) in water, slick water frac fluid, or other frac fluid”; these must be formed by a mixer of some sort); and 
pumping equipment capable of introducing the first fracturing fluid, the second fracturing fluid, and the third fracturing fluid into the fracture (e.g., [0027] “pumping sequences of … resin-coated sand (second proppant 2)”).
Regarding the crush strength ranges, McDaniel provides an example that simulates a 10,000 psi design target ([0055] and Table 1).
However, McDaniel fails to disclose a 4000 psi design target.
Nevertheless, adjusting the proppant crush strength design target is well-known.  For example, Reddy teaches a similar method of “Forming a variable strength proppant pack may involve introducing a fluid having a composition into a subterranean formation having a fracture network therein, wherein the fluid composition changes between a plurality of compositions that comprise: a first proppant-laden fluid comprising first proppant particles, and a second proppant-laden fluid comprising second proppant particles having a crush strength greater than a crush strength of the first proppant particles” (abstract) which are repeated in sequence ([0029] and Table 1) wherein “In some embodiments, the first proppant particles may have a crush strength of less than about 10,000 psi, and the second proppant particles may have a crush strength of about 10,000 psi or greater. In some embodiments, the first proppant particles may have a crush strength less than about 6,000 psi, and the second proppant particles may have a crush strength of about 6,000 psi or greater” ([0019]). 
Although silent to the exact crush strength design target as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McDaniel to include a crush strength design target of 4000 psi, in order to provide proppants wherein one proppant has “a relatively higher average crush strength” than the other proppant that match the given formation closure stress and thereby “help reduce failure” of the weaker proppant while forming “higher conductivity, horizontal channels” (thereby providing:  
“a first fracturing fluid comprising a first amount of a high crush strength proppant and a first aqueous base fluid; wherein the high crush strength proppant has a crush strength equal to or exceeding 4000 psi, and wherein the first fracturing fluid is a slickwater fluid; 
a second fracturing fluid comprising a first amount of a low crush strength proppant and a second aqueous base fluid; wherein the low crush strength proppant has a crush strength less than 4000 psi
Regarding claims 2 and 12, McDaniel discloses “This cycle of first-then-second-proppant injections is repeated a plurality of times, preferably at least twice, and even more preferably at least four times until the fractured field has been substantially fully loaded with proppants” ([0024]).  Accordingly, McDaniel discloses:
(claim 2) introducing a fourth fracturing fluid into the fracture; wherein the fourth fracturing fluid comprises a second amount of the low crush strength proppant and a fourth aqueous base fluid; and 
introducing a fifth fracturing fluid into the fracture; wherein the fifth fracturing fluid comprises a third amount of the high crush strength proppant and a fifth aqueous base fluid; and/or
(claim 12) a fourth fracturing fluid comprising a second amount of the low crush strength proppant and a fourth aqueous base fluid; and 
a fifth fracturing fluid comprising a third amount of the high crush strength proppant and a fifth aqueous base fluid.
Regarding claims 5-7 and 16-18, McDaniel discloses “The first proppant can be selected from a wide variety of proppant materials, including uncoated sand, lower density ceramic particles (for instance, aluminum oxide, silicon dioxide, titanium dioxide, zinc oxide, zirconium dioxide, cerium dioxide, manganese dioxide, iron oxide, calcium oxide or bauxite), composite proppants (see U.S. Pat. No. 8,466,093) or also other granular materials” ([0039]) and “The second proppant should be a proppant having a relatively higher average crush strength than the first proppant. Such proppants can include resin coated sand, intermediate and/or higher density ceramics, and the like” ([0041]).  Accordingly, McDaniel discloses:
(claims 5 and 16) wherein the high crush strength proppant is selected from the group consisting of sand; particulate garnet; metal particulates; ceramic proppants; aluminum oxide; bauxite; bauxitic clay; kaolin; alumino-silicates; iron oxide; ores; minerals; cement; cement composites; ceramics; polymer composites containing particulate materials; polymer composites containing nanoparticles; porous ceramics; porous organic materials; porous metals; composites thereof; and any combination thereof; and/or
(claims 6 and 17) wherein the low crush strength proppant is selected from the group consisting of sand, nut shell pieces, seed shell pieces, fruit pit pieces, wood, silica, barite, meta-silicate, calcium silicate, kaolin, talc, zirconia, boron, fly ash, hollow glass microspheres, composites thereof, and any combinations thereof; and/or
(claims 7 and 18) wherein the high crush strength proppant comprises a ceramic and the low crush strength proppant comprises sand.
Regarding claims 9, 10, 19, and 20, McDaniel discloses “chemical treatments that include (i) a proprietary surface modification agent designed to form a tacky exterior coating” ([0006]) and “A Slick Water Frac is an hydraulic fracturing fluid with a very low viscosity. Chemicals or gelling agents are used for friction reduction” ([0029]).  Accordingly, McDaniel discloses:
(claims 9 and 19) where at least one of the first fracturing fluid, the second fracturing fluid, or the third fracturing fluid comprises at least one of a curable resin or a tackifying agent; and/or
(claims 10 and 20) wherein at least one of the first aqueous base fluid, the second aqueous base fluid, or the third aqueous base fluid comprises a friction reducer.
Although not required to render the claim obvious, Applicant may note that Reddy similarly teaches “Suitable materials for coating particles may include, but are not limited to, non-aqueous tackifying agents, aqueous tackifying agents, emulsified tackifying agents, silyl-modified polyamide compounds, resins, crosslinkable aqueous polymer compositions, polymerizable organic monomer compositions, consolidating agent emulsions, zeta-potential modifying aggregating compositions, silicon-based resins, and binders” ([0020]) and “additives may be included in the first proppant-laden fluid, the second proppant-laden fluid, and the proppant-free fluid. Exemplary additives may include, but are not limited to, salts, weighting agents, emulsifiers, dispersion aids, corrosion inhibitors, emulsion thinners, emulsion thickeners, viscosifying agents, gelling agents, surfactants, foaming agents, gases, pH control additives, breakers, biocides, crosslinkers, stabilizers, chelating agents, scale inhibitors, gas hydrate inhibitors, mutual solvents, oxidizers, reducers, friction reducers, clay stabilizing agents, fibers, and the like, and any combination thereof” ([0032]). 

Claims 3, 4, 8, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over McDaniel in view of Reddy as in claims 1 and 11, and further in view of Smith.
Regarding claims 3, 4, 13, and 14, McDaniel discloses “The first proppant can be selected from a wide variety of proppant materials, including … lower density ceramic particles” ([0039]) and “intermediate and/or higher density ceramics” for the second proppant ([0041]).
However, McDaniel fails to specify such suitable densities, such as a buoyant proppant with density <2.2.
Nevertheless, buoyant proppant with densities <2.2 are known in the art.  For example, Smith teaches “proppants which can be used to prop open subterranean formation fractions” (abstract) wherein “The proppants of the present application can, for instance, have a specific gravity of from about 0.6 g/cc to about 2.5 g/cc. The specific gravity can be from about 1.0 g/cc to about 1.3 g/cc or can be from about 0.9 g/cc to about 1.5 g/cc. Other specific gravities above and below these ranges can be obtained” ([0105]) and “preferably exhibit neutral buoyancy, high crush strength, high sphericity, narrow size distribution, and/or high smoothness. These materials have the ability to materially reduce and/or possibly eliminate the need to employ expensive and reservoir permeability-destroying polymer carrier gels” ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDaniel to include supplementing either or both of the fracturing fluids to have neutrally buoyant proppant having a specific gravity of e.g. 1.5 g/cc, as in Smith, in order to employ materials that similarly do not “need to employ expensive and reservoir permeability-destroying polymer carrier gels” (thereby including:
(claim 3) wherein at least one of the second or third fracturing fluids further comprises a buoyant, neutrally buoyant, or near neutrally buoyant proppant having a specific gravity less than 2.2; and/or
(claim 4) introducing a buoyant proppant fracturing fluid comprising a buoyant, neutrally buoyant, or near neutrally buoyant proppant having a specific gravity less than 2.2; wherein the buoyant proppant fracturing fluid is introduced after at least one of the second fracturing fluid or the third fracturing fluid
(claim 13) wherein the second fracturing fluid further comprises a buoyant, neutrally buoyant, or near neutrally buoyant proppant having a specific gravity less than 2.2; and/or
(claim 14) wherein the third fracturing fluid further comprises a buoyant, neutrally buoyant, or near neutrally buoyant proppant having a specific gravity less than 2.2).
Regarding claim 8, McDaniel discloses “The first proppant can be selected from a wide variety of proppant materials, including … lower density ceramic particles” ([0039]; note this is the low crush strength proppant) and “intermediate and/or higher density ceramics” for the second proppant ([0041]; note this is the high crush strength proppant).
However, McDaniel fails to specify such suitable densities, such as 2.5-8.5 g/cm3 for the high crush proppant or 2.3-3.0 g/cm3 for the low crush proppant.
Nevertheless, proppant with these densities are known in the art.  For example, Smith teaches “proppants which can be used to prop open subterranean formation fractions” (abstract) wherein “The proppants of the present application can, for instance, have a specific gravity of from about 0.6 g/cc to about 2.5 g/cc. The specific gravity can be from about 1.0 g/cc to about 1.3 g/cc or can be from about 0.9 g/cc to about 1.5 g/cc. Other specific gravities above and below these ranges can be obtained” ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDaniel to include proppants with specific gravity of e.g. 2.5 g/cc and above 2.5 g/cc, as in Smith, in order to provide “lower density” low crush strength proppants and “intermediate and/or higher density” high crush strength proppants (as in McDaniel) (thereby including “wherein the high crush strength proppant comprises a density in a range of about 2.5 g/cm3 to about 8.5 g/cm3; wherein the low crush strength proppant comprises a density in the a range of about 2.3 g/cm3 to about 3.0 g/cm3”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Suzart (2018/0016489) (cited by Applicant) discloses fracturing (abstract) with a first fluid having low crush strength proppant ([0018]), followed by a second fluid having low crush 
The reference to Nguyen (2018/0051203) (cited by Applicant) discloses crushable-proppant particulates (CPPs) with buoyant-proppant particulates (BPPs) (abstract), wherein the CPPs may include proppant exhibiting more than 10% crush resistance at a closure stress of less than 5000 psi = crush strength less than 5000 psi ([0035]).  However, this reference fails to provide alternating high crush strength proppants with low crush strength proppants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674